DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a method for controlling a standalone computer operating an interactive software program and a display, comprising: providing a touch screen input device in communication with the standalone computer, for controlling at least one function of the interactive software program operated by the standalone computer, the touch screen input device being a separate device from the standalone computer, the touch screen input device having a display; providing a desktop, the desktop comprising a configurable layout of a plurality of interaction elements, the plurality of interaction elements controlling functions of the interactive software program; defining the layout comprising the plurality of interaction elements according to at least one selection by a user, the layout defining a location and type of interaction elements in the desktop; defining operation assignments between the interaction elements and functions of the interactive software program according to an operation assignment table, wherein the operation assignment table comprises a plurality of operation assignments for invoking a plurality of logical operations relevant to the interactive software program; displaying the desktop to the user only on the display of the touch screen input device; and controlling the interactive software program by the user through manipulation of one or more of the plurality of interaction elements on the desktop by, (1) manipulating at least one interaction element on the desktop by the user, (2) transmitting a command from the touch screen input device to the standalone computer according to the manipulated interaction element according to the operation assignment, (3) invoking a function at the interactive software program according to the transmitted command, wherein the function is one of the plurality of logical operations defined according to the operation assignment, and (4) causing the display of the standalone computer to display information to the user according to and operating the interactive software program sequentially on a plurality of standalone computers, such that upon stopping sending commands to a first of the plurality of standalone computers, and starting to send commands to a second of the plurality of standalone computers, the touch screen input device invokes an operation of the interactive software program on the second of the plurality of standalone computers according to a last state of operation on the first of the plurality of standalone computers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627